Citation Nr: 1529206	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  09-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable rating for a scalp laceration scar.
 
5.  Entitlement to a disability rating greater than 30 percent for PTSD.

6.  Entitlement to an initial compensable rating for post-traumatic headaches.
 
7.  Entitlement to an effective date earlier than June 30, 2005, for the award of service connection for PTSD.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2007, October 2007, May 2008, and January 2013, by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for hypertension was denied in the August 2007 rating decision and was remanded by the Board for additional development in August 2010.  In May 2013, the Board remanded the claims of entitlement to service connection for hypertension, degenerative disc disease of the cervical spine, tinnitus, and the claims of entitlement to increased ratings for a scalp laceration scar and PTSD, and entitlement to an earlier effective date for the award of service connection for PTSD, for additional development, to include affording the Veteran a Board hearing.  In July 2014 the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704 (2014).  During the pendency of this appeal, the Veteran also perfected an appeal of his claim of entitlement to an initial compensable rating for post-traumatic headaches.

The claim for entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The evidence indicates that a cervical spine disorder was not shown in service or for many years thereafter and the Veteran's current degenerative disc disease of the cervical spine was not incurred in service.   

2.  The evidence of record shows that the Veteran's tinnitus was not present in service and is not related to service.

3.  The Veteran's scalp laceration scar essentially is asymptomatic, has not caused deformity or disfigurement of the head, face, or neck, and does not result in limitation of function or other disabling effects.

4.  The evidence does not show characteristic prostrating attacks of headaches at least once every two months.

5.  The Veteran's PTSD is not shown to be productive of a disability picture that equates to occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks (more than once a week), difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

6.  An April 28, 2003, VA treatment note showed symptoms of PTSD, along with a positive PTSD screen test.

7.  On August 17, 2004, the Veteran was diagnosed with dysthymic disorder with anxiety.

8.  The Veteran's original claim for service connection for PTSD was received on August 26, 2004, and no earlier claims for service connection for an acquired psychiatric disorder, to include PTSD, were filed.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The requirements for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for an initial compensable rating for a scalp laceration scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7805 (2002), (2014).

4.  The criteria for an initial compensable rating for post-traumatic headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8100 (2014).

5.  The criteria for a disability rating greater than 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2014).

6.  The criteria for an effective date of August 26, 2004, for the award of service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in October 2004, January 2008, and July 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claim was readjudicated in the September 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the matter of an earlier effective date, as discussed below, the resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to finality of RO decisions and assignment of effective dates. Therefore, the VCAA is inapplicable and need not be considered with regard to the earlier effective date claim for PTSD.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Concerning the duty to assist, the Veteran's service treatment records, and post-service treatment records have been obtained.  In addition, the Veteran was afforded VA examinations.  The last VA examination conducted in connection with the Veteran's claim for an increased evaluation for his service-connected PTSD was in 2009.  The Veteran has not asserted and the evidence does not demonstrate that the PTSD symptomatology has worsened or undergone a material change since that examination.  Accordingly, the Board finds that a new examination is not warranted in this case.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding that mere passage of time does not require VA to provide a new medical examination).

The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary pertaining to the claims adjudicated in this decision.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  After a careful review of the file, the Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Cervical Spine Disability

The Veteran contends that he developed a cervical spine disability during a motor vehicle accident (MVA) in service.   

As an initial matter, the record reflects that the Veteran has been diagnosed with a cervical spine disability, to include degenerative changes of the cervical spine.  Based on the above, the Board finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claim for service connection.  Having determined that the Veteran has been diagnosed with a cervical spine disorder, the remaining question before the Board is whether such disability  is related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.  The service treatment records show that in 1967 the Veteran was treated for a scalp laceration after he was in a MVA in Okinawa.  He was given a light duty for one week.  The service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with a cervical spine disorder, and on separation from service in April 1968 his spine was clinically evaluated as normal.  After service, a VA treatment reports in December 2004 recorded complaints of neck pain since the Veteran was in his early forties, along with a history of an MVA while stationed in Okinawa during service.  A January 2008 CT scan report noted the Veteran's reports of a neck injury in a MVA years earlier.  He indicated that at that time he was hospitalized for two weeks and could not move his neck.  He has had intermittent problems since then but reported that symptomatology was progressively worsening.  Testing revealed mild anterolisthesis C4 on C5 likely related to degenerative changes and severe spondylitic changes at C5-6 and C6-7.  Subsequent VA treatment records document complaints of and treatment for the cervical spine as well as the Veteran's report of onset of pain in service.  Upon review of the record, the Board notes that the Veteran was not shown to have arthritis of the cervical spine in service or within one year following discharge from service, as such, service connection cannot be established for arthritis on a presumptive basis.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Thus, competent evidence of a nexus between the current disability and service is necessary to substantiate the claim for service connection.

On the question of medical causation, medical evidence of an association or link between the current cervical spine disorder, first noted after service, and service, the competent medical evidence is against the claim.  For example, on VA examination in July 2009 the examiner noted that the service medical record failed to mention any complaints pertaining to the neck, to include pain.  The reports that recorded the MVA in 1967 only documented a scalp laceration.  The examiner stated that there was no documentation of medical care for the neck problem after discharge from service until approximately 35 years after discharge from service.  Based on a review of the evidence of record, the examiner opined that it was not likely that the cervical spine disability was related to his military service.  The examiner further noted that the Veteran's cervical spine degenerative disease, as shown by CT scan, was not necessarily post-traumatic in nature, such as would correspond with a MVA.

The Board finds the opinion of the VA examiner to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred the current cervical spine disability during service.  The examiner's findings were based on a review of the evidence, to include the service treatment records and diagnostic testing, which did not substantiate a finding that the Veteran sustained a cervical spine disability as due to trauma incurred in the MVA in 1967.  The examiner considered the complete record and the Veteran's contentions, and provided a detailed explanation as to why the evidence does not support a finding that the Veteran incurred the current cervical spine disability as a result of the 1967 MVA in service.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

To the extent the Veteran contends his current cervical spine disability is a residual of the MVA in service, it has not been shown that the Veteran had specialized training sufficient to diagnose a cervical spine disorder or determine whether particular symptoms are the result of a cervical spine disability.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, such matters require medical testing and expertise to determine.  Thus, the Veteran's opinion in this regard is not competent medical evidence.  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current cervical spine disorder is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his current cervical spine disorder is not a competent medical opinion.

In sum, the Board finds that the weight of the evidence is against a finding that the Veteran's in-service MVA resulted in the currently diagnosed cervical spine disability.  Moreover, arthritis in the cervical spine was not shown within one year following discharge from service, and the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
      
Tinnitus

The Veteran contends that he developed tinnitus as a result of noise exposure during active service.   

In this case, the December 2012 VA examination shows that the Veteran has tinnitus.  Moreover, the Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the presence of current tinnitus is established.  Having determined that the Veteran currently has diagnosis of tinnitus, the remaining question before the Board is whether this condition is related to his service.  The Veteran's personnel file indicates that his military occupational specialty was machine gunner.  He has reported being exposed to loud noise from firearms.  The Board finds that the Veteran's lay account of having been exposed to military noise is both competent and credible.

Service treatment records are negative for complaints or findings of tinnitus.  After service, the first mention of tinnitus in the record are VA treatment reports dated after 2003.  

On VA examination in December 2012, the Veteran the reported onset of hearing loss and recurrent tinnitus that began 25 to 30 years earlier with no specific cause reported.  Tinnitus had progressively worsened over the years.  The examiner noted that that the Veteran served as a machine gunner in service, however, there was no evidence showing that tinnitus was diagnosed in service.  After the military the Veteran reported working for a vending company and a rental company, as well as for a tire company.  He reported using hearing protection during his employment with a tire company.  The Veteran denied recreational noise exposure.  The examiner reviewed the claims file and opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure because the reported tinnitus started after military service and there was evidence of some noise exposure to loud noise after service, as well as during active duty.  In any event, the examiner linked the Veteran's tinnitus etiologically to his hearing loss because tinnitus was a symptom commonly associated with hearing loss.  

The Board finds that the December 2012 VA examiner's opinion was based on a thorough review of the claims file and provided adequate rationale.  The opinion is consistent with the other medical evidence of record.  Accordingly, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 295.  There is no competent medical opinion to the contrary.  

While the Veteran is competent to attest to noise exposure in service and to attest to the presence of tinnitus, as a lay person, it has not been shown that he had specialized training sufficient to determine the etiology of tinnitus.  In this regard, tinnitus can have various etiologies, such as acoustic trauma, head trauma, diseases, ototoxic drugs, etc.  Thus, the etiology of tinnitus requires medical expertise to determine.  As such, the Veteran's lay opinion on the etiology of tinnitus is not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  

Finally, to the extent the Veteran's tinnitus has been associated with hearing loss, service connection for hearing loss has not been established.  Accordingly, there is no legal basis upon which to award service connection for tinnitus on a secondary basis.  38 C.F.R. § 3.310.

In summary, the Board finds that the preponderance of the competent, credible and probative evidence is against a finding that the Veteran's tinnitus arose in service or for many years thereafter, and there is no competent medical evidence linking the current disability to service.  Accordingly, the claim for service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Scalp Laceration Scar

The RO has rated the service-connected residual scalp laceration scar as noncompensable under DC 7805, effective October 31, 2007.  The Veteran contends that this  disability is more disabling than currently evaluated.

The rating criteria for scars in effect as of August 30, 2002, provide that, for disfiguring scars of the head, face or neck, a 10 percent rating is assigned when one characteristic of disfigurement is present.  Visible or palpable tissue loss and either gross distortion or asymmetry of one feature of paired set of features (nose, chin, forehead, eyes, ears, cheeks or lips) or with two or three characteristics of disfigurement warrant a 30 percent rating.  Such scaring with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features or with four or five characteristics of disfigurement.  Such scarring with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement warrants a 80 percent rating.  38 C.F.R. § 4.118, DC 7800 (2008), (2014).

A note following Diagnostic Code 7800 stipulates that the eight characteristics of disfigurement, for purposes of rating scars under the diagnostic code, include: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation: (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39-sq. cm); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  A further note provides that the adjudicator is required to take into consideration unretouched color photographs when evaluating scars under these criteria.  38 C.F.R. § 4.118, DC 7800 (2014).

The Board notes that the regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  Those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received prior to that date, these revisions do not apply in this case and the Veteran has not requested review under the revised regulations.  See 73 Fed. Reg. 54708 (Sept. 23. 2008).  Although the revised regulations are inapplicable, the AOJ analyzed the assigned rating in the January 2010 statement of the case under both the criteria in effect prior to and as of October 23, 2008.  As such, the Board also has evaluated the Veteran's claim under the criteria in effect prior to October 2008 (which was in effect as of August 2002 (2002)), as well as the criteria in effect after the revision in October 2008 (2014).  See also Percy v. Shinseki, 23 Vet. App. (2009).

Service treatment records indicate that the Veteran was seen for a scalp laceration after he was in a MVA in 1967 while stationed in Okinawa.  The Veteran's post-service treatment records do not reflect other pertinent findings or treatment related to the scar.  

During the pendency of this appeal, the Veteran underwent a VA examination in December 2012.  The VA examiner found noted a scar located at the left occipital area measuring 6.0 cm in length, 0.2 cm in width (0. 2 in (1.2 cm) overall).  The scar was neither hyperpigmented nor hypopigmented.  It was described as smooth on palpation.  The texture of the scar was normal.  The scar's underlying soft tissue was intact.  The scar's skin was soft and flexible.  The scar was not adherent to underlying tissue or painful.  The scar was stable.  The examiner considered photographic evidence of the scar.  No characteristics of disfigurement as due to the scar were noted.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in limitation of motion of the affected part.  The scar had no effect on the Veteran's ability to work.  The final diagnosis was well healed traumatic scar of scalp.  

The record does not support an initial compensable rating for the residual scalp laceration scar.  Although a scar was noted on the left occipital area measuring 6.0 cm in length, 0.2 cm in width, it was found to be asymptomatic.  In addition, this scar did not measure five or more inches in length.  It did not measure at least one-quarter inch in width.  It also was not elevated or depressed, adherent to underlying tissue, hypo- or hyper-pigmented, did not have abnormal skin texture,  and was not associated with missing underlying soft tissue or with an area of indurated and inflexible skin.  As such, the record does not indicate that the Veteran' s residual scalp laceration scar was a slight deformity or manifested as characteristics of disfigurement.  Accordingly, a compensable rating is not warranted.

The Board also has considered whether a higher or separate rating is warranted under other potentially applicable diagnostic codes, including the former and revised diagnostic codes.  While arguably found to be superficial in that it was not associated with underlying soft tissue damage, this scar was not found to be unstable or painful.  Thus, it does not warrant a rating under the revised DC 7804.  In addition, this scar was not found to be poorly nourished with repeated ulceration, tender or painful; thus, a compensable rating under the former DCs 7803 and 7804 is not warranted.  No limitation of function due to this scar was found; thus, a rating under the former or revised DC 7805 is not warranted.  A rating under the revised DCs 7801 and 7802 also is not warranted as the scar is located on the Veteran's scalp.  Finally, a rating under the former DCs 7801 and 7802 is not warranted as this scar was not caused by a burn.

The Board has considered whether staged ratings under Fenderson are appropriate for the Veteran's service-connected scalp scar; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, 12 Vet. App. at 119.

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(a); Gilbert, 1 Vet. App. at 49.  

Post-Traumatic Headaches

A January 2013 rating decision granted service connection for post-traumatic  headaches and assigned a noncompensable rating under 38 C.F.R. § 4.124a, DC 8199-8100 (effective October 31, 2007).  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the Veteran's post-traumatic headaches are rated by analogy, using the criteria for migraine headaches under DC 8100.

Under DC 8100, a 0 percent rating is warranted for less frequent attacks.  A compensable 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The rating criteria do not define prostrating.  Other sources have defined prostrating as "extreme exhaustion or powerlessness."  See Kaiser v. Shinseki, No. 08-4039, slip op. at 2 (Vet. App. Feb. 23, 2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007) (cited for definitional purposes only).

Upon review of the record, the Board finds that a compensable evaluation is not warranted for the Veteran's service-connected post-traumatic headaches.  While the Veteran reported in January 2014 that his headaches were productive of prostrating attacks every 2 months, review of the Veteran's the competent medical evidence does not support the Veteran's contentions.  For example, on VA examination in December 2012 the Veteran complained of intermittent headaches that developed shortly after he would arising in the morning.  Duration of the headaches depended on whether he took the medication prescribed to treat the condition.  He described dull aching pain on both sides of his head.  He denied nausea, vomiting, sensitivity to light or sound, changes in vision, or prostrating attacks.  The examiner diagnosed post-traumatic tension type headaches.  The examiner opined that the migraine headaches did not cause characteristic prostrating attacks.  It was also opined that the migraine headaches did not have any occupational effect. 

VA treatment notes showed a history of headaches for which medication had been prescribed, but no complaints of such or visits for specific treatment of such were made, other than on two occasions in 2013.  In this regard, a January 2013 treatment note recorded complaints of headaches with nosebleeds, and in February 2013 the Veteran complained of a pounding headache that traveled to the back of the head and around to temples and forehead.  An impression of migraine headaches was noted.  No findings pertaining to prostrating attacks were noted.  Moreover, VA treatment notes in February 2011, June 2011, December 2011, June 2012, January 2013, March 2013, June 2013, and  January 2014, reflect that the Veteran denied headaches.  It was noted that his headaches appeared to be well controlled with medication, which he was instructed to administer every six hours on an as needed basis.  Had the Veteran been suffering from prostrating attacks every 2 months, it is highly likely that he would have at least mentioned such to his treatment providers, rather than actually denying the presence of headaches.  The Board finds the Veteran's reports to VA treating clinicians more persuasive and probative than his allegations made during his claim for compensation benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may affect the credibility of the evidence).

Moreover, the 2012 VA examiner has opined that the Veteran does not have characteristic prostrating attacks of headache pain.  The examiner considered the Veteran's treatment records in providing this opinion.  The Board finds this opinion is consistent with the other evidence including the Veteran's report as to the duration of the headaches.  Thus, although VA treatment reports in January 2013 and February 2013 recorded complaints of headaches with nosebleeds, as well as pounding headaches along with an impression of migraine headaches, no treatment was rendered for his headaches at that time and such does not suggest a prostrating attack of migraine headache pain. 

In summary, the Board finds the credible and probative evidence reflects that the Veteran's post-traumatic headaches are not characteristically prostrating with a frequency to support a compensable evaluation.  As the preponderance of the evidence is against the Veteran's claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(a); Gilbert, 1 Vet. App. at 49.  

PTSD

The Veteran's disability is rated under DC 9411 which is subsumed into the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under the General Rating Formula for Mental Disorders, the criteria for a 30 percent rating for PTSD are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The criteria for the next higher rating of 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Id.

Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  

Often, treatment records and examination reports contain a Global Assessment of Functioning score.  The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); DSM-IV.  As relevant to this appeal, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  38 C.F.R. § 4.125; DSM-IV.

VA treatment records starting in April 2003 show symptoms of PTSD along with a positive PTSD screen test.  Specifically, he reported that he thought about his time in Vietnam every day, but these thoughts were not bothersome and did not interfere with his daily activity.  In January 2004, he reported increasing nightmares and flashbacks of combat during his time in service.  On mental health evaluation in August 2004, the Veteran reported having worked for the same employer for 18 years.  Prior to that he held another job with the same company for 18 years as well.  While he related getting along with others, he reported having a short fuse.  The Veteran was described as alert, cooperative, and oriented to time, place and person.  His behavior and speech were normal.  Memory was good and he denied hallucinations or delusions.  He was assigned a GAF score of 65.  

In June 2005, the Veteran complained of problems sleeping, nightmares about his experiences in Vietnam, depression, hypervigilance, irritability, mistrust of others, social isolation, and reported exaggerated startle response.  He was described as pleasant and cooperative.  He had good eye contact and good verbal skills.  He was oriented times four.  Affect was appropriate to thought content.  A GAF score of 60 was assigned.  VA treatment records from 2004 through 2005, recorded GAF scores of 60 to 65.  These also show that he consistently denied psychosis, hallucinations or suicidal or homicidal ideation.  

In support of his claim for a higher disability rating, the Veteran submitted August 2010 witness statements from his spouse and daughter to the effect that the Veteran had a history of anger outbursts and domestic violence.  However, these episodes appear to have resolved prior to the period currently on appeal.  

On VA examination in February 2009, the Veteran complained of nightmares, avoidance of stimuli, irritability, problems sleeping, anger, marked diminished interest, avoidance of crowds, anxiety, and intrusive thoughts.  He reported being married twice to his current spouse.  Reportedly, they got along well.  He had an adult daughter with whom he had little relations, and together with his spouse, was caring for their grandson.  The Veteran reported being employed full time with the same employer since 1986.  Reportedly, he enjoyed his job.  He also enjoyed attending church, fishing, and spending time with his grandson.  He was described as clean and casually dressed.  Psychomotor activity was unremarkable, speech was spontaneous, his  mood was good, attention was intact, and he was oriented to time, person and place.  Memory was normal.  Thought process and content were unremarkable.  There was no evidence of obsessive ritualistic behavior.  The Veteran denied suicidal/homicidal ideation.  He had good impulse control.  The examiner diagnosed PTSD and assigned a GAF of 58.  The examiner opined that the Veteran's psychiatric symptoms resulted in deficiencies in family relations, work or mood.  There was occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning (routine behavior self-care and conversation normal).  

Subsequent VA treatment records show continued complaints of nightmares, problems sleeping, increased social isolation, irritability and flashbacks.  The Veteran continues to received outpatient treatment for his psychiatric disorder.  In September 2013, he endorsed a history of both initial insomnia and early
morning awakening.  Reportedly, he had been under some stress recently due to worsening health problems, to include a heart attack in March 2013.  He denied any significant issues with depression, but continued to experience problems with anxiety and irritability.  He felt nervous when talking or interacting with
people and generally would rather be alone.  The Veteran also reported intrusive memories related to his Vietnam experience. 

Based on the evidence of record, the Board finds that the Veteran's PTSD symptoms have not resulted in occupational and social impairment that more nearly approximates or equates to the criteria for a 50 percent rating.  The evidence reflects that the Veteran's PTSD symptoms have consisted primarily of flashbacks, avoidance of stimuli, marked diminished interest, avoidance of crowds, problems sleeping, irritability, anxiety, depression, increased social isolation, exaggerated startle response, nightmares, hypervigilance, depressed mood swings, memory problems, and intrusive recollections.  He has consistently denied suicidal or homicidal ideation.  There has been no evidence of inpatient psychiatric treatment or any psychosis, delusions, paranoia, panic disorder, or hallucinations.  The Veteran's PTSD has not manifested with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

While there is some evidence that the Veteran experiences social and occupational impairment due to his PTSD symptoms, in 2009 the Veteran reported being employed with the same employer on a full time basis since 1986, and generally stated that he enjoyed working.  There is evidence of social impairment, to include recent reports of difficulties interacting with people and increasing self-isolation.  Throughout the period on appeal, however, he reported having a good relationship with his spouse, whom he originally married in 1974, divorced in 1991, and remarried in 1995.  For the most part, he enjoyed spending time with his grandson whom he was raising.  Additionally, the Veteran enjoyed attending church, and engaged in leisure activities such as fishing. 

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the evidence does not reflect more than a moderate disability picture.  Throughout the appeal, there has been no objective evidence of psychosis, behavioral abnormalities, paranoia, delusions, hallucinations, homicidal or suicidal ideation.  The Veteran's psychomotor activity and speech has been normal.  He had good eye contact.  His behavior has been consistently shown to be appropriate, and insight and judgment have been intact, and his memory was described as good.  He exhibited no difficulty in understanding complex commands, disturbances of motivation and mood.  Thought process and content were unremarkable.  There was no evidence of obsessive ritualistic behavior and he was noted to have good impulse control.  

The Board also notes that the Veteran's GAF scores have ranged from 58 to 65.  These GAF scores are consistent with symptoms productive of no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The medical evidence was inconsistent with findings such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, and impaired abstract thinking.  In summary, the Board finds that the Veteran's symptomatology did not more nearly approximate the criteria of a 50 percent rating of occupational and social impairment with reduced reliability and productivity.

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a 50 percent rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, that determines the rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board finds that since the grant of service connection, the Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is reflected in the current 30 percent rating assignment.  

The preponderance of the evidence is against the claim for a higher rating.  There is no doubt to be resolved, and an initial rating greater than 30 percent for PTSD is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.

Extraschedular

The Board has considered whether the Veteran's service-connected scalp laceration scar, post-traumatic headaches, and PTSD present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology,   and provide for additional or more severe symptoms than currently shown by the evidence.  In any event, the evidence does not show that scalp laceration scar, post-traumatic headaches, and PTSD, have resulted in marked interference with employment or any hospitalization during the course of the claim.  Consequently, referral for extraschedular consideration is not warranted. 

As a final point, the Board notes that there is no indication that the Veteran is unemployed.  Nor is there evidence or argument that the Veteran's service-connected scalp laceration scar, post-traumatic headaches, and PTSD render him unemployable.  As such, a claim for a TDIU due to the service-connected disabilities under consideration has not reasonably been raised, and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.

Earlier Effective Date Claim

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014). 

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2). 

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Further, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran.  Id. 

Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  An informal claim must identify the benefit sought.  An "application" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

In this case, the Veteran contends that the effective date for the award of service connection for PTSD should be April 28 2003, the date of a VA treatment record that noted that the Veteran felt he had symptoms of PTSD, along with a positive PTSD screen test.  He asserts that this record constituted an informal claim for service connection for PTSD.  Alternatively, he argues that the effective date should be the date he filed his original claim in August 2004.

VA received the Veteran's claim of entitlement to service connection for PTSD on August 26, 2004.  

In a March 2005 rating decision, the RO denied the Veteran's claim, noting that the record failed to show that PTSD had been diagnosed.  In June 2005 the Veteran submitted a notice of disagreement and the RO granted service connection for PTSD with an evaluation of 10 percent effective June 30 2005.  The RO based the decision on the finding that VA outpatient reports showed that although the Veteran reported psychiatric symptoms in 2004, a diagnosis of PTSD was initially recorded  on June 30, 2005.  The Veteran disagreed with the effective date of the rating assigned and this appeal ensued.  Thereafter by rating action in January 2010, the Veteran's disability rating for PTSD was increased to 30 percent, effective June 30, 2005.  

Initially, the Board notes that the evidence of record clearly shows that the Veteran first filed a claim for PTSD on August 26, 2004.  The Board has reviewed the claims file in an attempt to find a basis for the award of an earlier effective date.  Prior to August 26, 2004, there is no document of record that could be construed as a formal or informal claim for service connection for an acquired psychiatric disorder, to include PTSD, in accordance with the provisions of law as to the recognition of informal claims.  To the extent the Veteran argues that the April 28, 2003 VA treatment record should be construed as informal claim for benefits, although VA outpatient treatment records showed symptoms of PTSD and a positive PTSD screen test, the Veteran did not specifically raise a claim for service connection for an acquired psychiatric disorder, to include PTSD.  As previously stated, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question. Brannon, 12 Vet. App. at 32.  As Brannon makes clear, VA is not required to be clairvoyant about the benefits the Veteran seeks.  Id.  Thus, the submission of the VA treatment records cannot be interpreted as an informal claim for service connection for PTSD.

The Board further notes that, in this case, there is no evidence of record showing that the Veteran filed a claim for service connection for a psychiatric disorder, to include PTSD, within one year after his separation from service in April 1968.  In addition, there is no competent evidence of record showing that the Veteran was even diagnosed with a psychiatric disorder, to include PTSD, within one year after discharge.  As such, assignment of an effective date beginning the day after discharge is precluded.  Rather, the first evidence of record of an actual psychiatric diagnosis is dated on August 17, 2004, when the Veteran was diagnosed with dysthymic disorder with anxiety.  The first evidence of record of an actual diagnosis of PTSD is on June 30, 2005.

Given the above, it appears that the RO assigned the current effective date based on the date entitlement arose, i.e., the date of the diagnosis of PTSD, being later than the date of receipt of claim.  The Board finds the Veteran's claim for entitlement to service connection for PTSD can be considered to encompass any acquired psychiatric disorder diagnosed, including dysthymic disorder with anxiety.  In Clemons v. Shinseki, the Court concluded, "Although the appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis.  Reasonably, the appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board finds that the Veteran's claim for entitlement to service connection for PTSD, received in August 26, 2004, constitutes a claim for an acquired psychiatric disorder, to include PTSD and dysthymic disorder with anxiety.  Thus, as the Veteran's psychiatric disorder already has been established as being related to service, the question becomes whether the Veteran had a psychiatric disorder at the time that he filed his claim on August 26, 2004.  As noted, a VA treatment record dated on August 17, 2004, recorded a diagnosis of dysthymic disorder with anxiety.  

In summary, and resolving any reasonable doubt in the Veteran's favor, the Board finds that he had a psychiatric disorder before he filed his claim on August 26, 2004.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  Thus, in this case, the date of receipt of claim is later than the date entitlement arose.  Accordingly, August 26, 2004, is the proper effective date for the award of service connection, and the Veteran is entitled to this earlier date for the grant of service connection for an acquired psychiatric disability, to include PTSD.


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine is denied. 

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial compensable rating for a scalp laceration scar is denied.

Entitlement to an initial compensable rating for post-traumatic headaches is denied.

Entitlement to a disability rating greater than 30 percent for PTSD is denied.

Entitlement to an earlier effective date of August 26, 2004, for the award of service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

After a review of the record evidence, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for hypertension on the merits. 

The Veteran claims service connection for hypertension as secondary to PTSD.  In support of his claim, the Veteran had submitted an article which stated that  increased blood pressure and heart rate was a symptom of PTSD.  It also was noted that a VA mental health treatment record dated in December 2009 indicated that the Veteran was prescribed clonazepam to help calm him which in turn could help the Veteran's blood pressure.  Secondary service connection can be established by evidence demonstrating the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, the case was remanded for additional examination and opinion.

Pursuant to the Board's remand instructions, the Veteran underwent a VA examination in October 2010.  The VA examiner reported the Veteran's hypertension was not caused by or the result of service nor did it have onset during service.  The examiner explained that there was no evidence of treatment for hypertension during service.  In an addendum report in October 2010, R.C., PhD, indicated that he could not give an opinion regarding the etiology of the Veteran's hypertension as that would be outside his license, stating it was not included in the DSM IV.  Dr. R.C. noted that this situation had come up before at a different medical center and what he could say was that hypertension was not a symptom of PTSD nor was hypertension noted as being one of the five major symptom categories caused by PTSD.  Finally, in December 2011, the VA examiner who evaluated the Veteran in October 2010 reiterated that hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

Neither the VA examiner nor Dr. R.C. provided an assessment as to whether the Veteran's hypertension was caused or aggravated by the service-connected PTSD.  Most recently, the Veteran asserted that his hypertension was secondary to the service-connected post-traumatic headaches, and during the pendency of this appeal service connection was granted heart disease.  Accordingly, the Board finds that a VA examination is needed regarding whether the Veteran's hypertension was caused or aggravated by a service-connected disability, to include PTSD, post-traumatic headaches, and/or a heart disability.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for hypertension since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that that the Veteran's hypertension was caused or aggravated (permanently worsened beyond the normal progression) by a service-connected disability, to include PTSD, post-traumatic headaches and/or a heart disability.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why. 

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


